Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1. A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/23/2021 has been entered.
2. Claims 1, 6, 7, 16 are amended. New claim 17 is added. 
Claims 1-6, 8-13, 16, 17 are under consideration.

Claim Objections
3. (previous objection, withdrawn) Claims 1, 6 were objected to because of 
informalities.
Applicant contends: the claims have been amended.
In view of applicant’s amendments, the objection is withdrawn.

Claim Rejections - 35 USC § 112
4. (previous rejection, withdrawn) Claims 1-6, 8, 13, 16 were rejected under 
35 U.S.C.112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, 
while being enabling for a composition comprising ribonuclease for use in antiviral treatment,

provide enablement for preventing any subject from contracting a sexually-transmitted 
viral infection such as HIV.
Applicant contends: Example 1 shows that exposure to ranpirnase led to increased resistance to HIV infection; Example 1 is directed to prophylactic use; Panel A shows prophylactic use prior to or together with HIV; Panel B shows use after infection; claim 1 has been amended; the application as filed provides enablement for amended claim 1.
In view of applicant’s amendments, the rejection is withdrawn.

Double Patenting
5. (previous rejection, withdrawn) Claims 1-3, 8-13, 16 were rejected on the ground 
of nonstatutory double patenting as being unpatentable over claims 1, 2 of U.S. Patent 10835598 
(formerly copending Application No.15/582133).
Applicant contends: the amended claims are patentable over the claims of U.S. 
Patent 10835598.
The rejection is withdrawn.

6. (previous rejection, withdrawn) Claims 4-6 were rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2 of U.S. Patent 10835598 
(formerly copending Application No. 15/582133) above and further in view of Goldenberg et al.,Saxena et al., Saxena et al.-2, and Harrison et al. (reference cited above).
	In view of the withdrawal of the rejection above on which the instant rejection depends, the instant rejection is also withdrawn. 

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

7. (new rejection) Claims 1-6, 8-13, 16, 17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2 of U.S. Patent No. 10835598 in view of Porat et al. (US 20040072910 A1)(See PTO-892: Notice of References Cited) and Squiquera et al. (WO2016028634)(cited in applicant’s IDS submitted 11/11/2020).
See claims 1-6, 8-13, 16, 17 as submitted 6/23/2021.
Claims 1, 2 of copending Application No. 15582133 recite a method of diminishing the susceptibility of an individual to an HIV infection, comprising the step of topically applying to the individual a topical pharmaceutical composition consisting essentially of a prophylactically effective concentration of an enzymatically-active ribonuclease and a viscous vehicle that does not unacceptably interfere with the enzymatic activity, wherein the ribonuclease is ranpirnase, and wherein the pharmaceutical composition is topically applied to body regions that might be exposed to HIV during sexual intercourse; wherein the ribonuclease is selected from the group consisting of ranpirnase (SEQ ID NO:1) and the '805 ranpirnase variant (SEQ ID NO:2). 
Such a method (diminishing susceptibility to HIV infection) is interpreted as reading upon increasing resistance to HIV infection comprising topical administration of concentration of ribonuclease (ranpirnase).
Claims 1, 2 of copending Application No. 15582133 do not recite concentrations as recited.
Porat teaches: AIDS prophylactic lubricating composition (title)(as recited in claim 4); including at concentrations that are safe and acceptable for use in contact with sexual organs; the ability to kill bacteria and viruses at such concentration levels [0012]; concentrations up to 4% that do not produce undesirable side effects [0033]; including above 0.1% [0034]; including intra-vaginal use [0065](as recited in claim 17).
Squiquera et al. teaches: composition comprising ribonuclease (p. 9); ranpirnase (abstract); lubricant (p. 8)(as recited in claim 4); solutions (p. 8)(as recited in claim 5); KY Jelly (p. 8)(as recited and read upon in claim 6; see also the Non-Final Rejection of 10/6/2020 indicating that claim 6 recites KY Jelly formulation); treating virus-mediated disease; wherein virus-mediated disease may be any disease which is caused by a virus and which can be treated by topical administration of a pharmaceutical composition (p. 10); use of concentrations including 5 mg/ml (p. 3); 3 mg/ml (p. 9)(greater than 6 µg/ml as recited in claim 1); as well as 0.01 and 5 mg per ml (p. 9); vehicles such as sexual lubricants (p. 7); including extra-vaginal, anal, peri-anal, intra-anal application (p. 4)(as recited in claim 17).
As to claims 1, 8-10, 16, the claims read on concentrations of such enzymes. Such concentrations as recited are interpreted as those including parameters determined by routine optimization to one of ordinary skill in the art including in view of claims 1, 2 of copending Application No. 15582133 in view of Porat and Squiquera et al. absent unexpected results (See MPEP 2144.05: A.Optimization Within Prior Art Conditions or Through Routine Experimentation: Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In reAller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)).
Further, one of ordinary skill in the art would have been motivated to determine such concentrations in view of claims 1, 2 of copending Application No. 15582133 in view of Porat and Squiquera et al. (See MPEP 2143: Examples of Basic Requirements of a Prima Facie Case of Obviousness: I. EXEMPLARY RATIONALES: Examples of rationales that may support a conclusion of obviousness include: (A) Combining prior art elements according to known methods to yield predictable results; (B) Simple substitution of one known element for another to obtain predictable results; (C) Use of known technique to improve similar devices (methods, or products) in the same way; (D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; (E) "Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; (F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.) In view of claims 1, 2 of copending Application No. 15582133 in view of Porat and Squiquera et al. (wherein Porat and Squiquera teach or suggest known and used concentrations used for lubricating compositions), it would have been obvious to try and determine such optimal concentrations for the composition as claimed.
As to claims 11-13, the claims recite products by process, merely reading on the enzyme (See MPEP 2113: I. PRODUCT-BY-PROCESS CLAIMS ARE NOT LIMITED TO THE MANIPULATIONS OF THE RECITED STEPS, ONLY THE STRUCTURE IMPLIED BY THE STEPS: "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 111 F.2d 695, 698, 227 USPQ 964, 966)).
One of ordinary skill in the art would have been motivated to use claims 1, 2 of U.S. Patent No. 10835598 at the claimed concentrations in view of Porat and Squiquera et al. Claims 1, 2 of U.S. Patent No. 10835598 recite prophylactic lubricating composition, and Porat and Squiquera et al., which also teach prophylactic lubricating compositions, teach concentrations known and used in the art for such compositions. Further, such concentrations as recited are interpreted as those including parameters determined by routine optimization to one of ordinary skill in the art including in view of claims 1, 2 of copending Application No. 15582133 in view of Porat and Squiquera et al. absent unexpected results (See MPEP 2144.05).
One of ordinary skill in the art would have had a reasonable expectation of success for
using claims 1, 2 of U.S. Patent No. 10835598 at the claimed concentrations in view of Porat and Squiquera et al. There would have been a reasonable expectation of success given the underlying materials (lubricating compositions as taught by claims 1, 2 of U.S. Patent No. 10835598, Porat and Squiquera et al.) and methods are known, successfully demonstrated, and commonly used as evidenced by the applied prior art.
Therefore the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.

Response to Arguments
	It is noted applicant has apparently merely stated the instant claims are patentable over claims 1, 2 of U.S. Patent 10835598.
Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.

Conclusion
	8. No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to M FRANCO G SALVOZA whose telephone number is (571)272-4468.  The examiner can normally be reached on M-F 8:00 to 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on 571-272-0867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/M FRANCO G SALVOZA/Primary Examiner, Art Unit 1648